Per Curiam.
The defendant should be required to pay the full amouut due under the judgment at the time the order of the Special Term was made. The conduct and attitude of the defendant throughout the entire course of the proceeding has been such that it does not appeal to the discretion of the court in relieving him of his obligations. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouek, JJ., concur. Order reversed on the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to renew motion at Special Term.